United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 3, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-61009
                          Summary Calendar


                     ANDREW CARMICHAEL BYFIELD,

                            Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                            Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A42 468 896
                        --------------------

Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Andrew Carmichael Byfield, a native and citizen of Jamaica,

petitions this court to review the decision of the Board of

Immigration Appeals (BIA) affirming the denial of his application

for withholding of removal under the Convention Against Torture.

Byfield, who is proceeding pro se, asserts (1) that he will be

tortured or killed because of his sexual orientation if he is

deported to Jamaica and (2) that the immigration judge (IJ) and

the BIA refused to consider the evidence supporting his claim.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-61009
                                -2-

     Byfield conceded removabality on the basis that he committed

a criminal offense covered in section 8 U.S.C. § 1252(a)(2)(C).

Therefore, we lack jurisdiction to review whether he will be

tortured if he returns to Jamaica.   See 8 U.S.C. § 1252(a)(2)(C).

     We construe Byfield’s assertion that the IJ and BIA

willfully refused to consider the evidence as a claim that he was

denied due process.   We have jurisdiction to consider

constitutional claims under § 1252(a)(2)(D), and we review the

claims de novo.   Mai v. Gonzales, 473 F.3d 162, 164 (5th Cir.

2005).   The Due Process Clause affords an alien charged with

removability with the right to “(1) notice of the charges against

him, (2) a hearing before an executive or administrative

tribunal, and (3) a fair opportunity to be heard.”   Hadwani v.

Gonzales, 445 F.3d 798, 799 (5th Cir. 2006)(quotation marks

omitted).   Byfield received the process that was due.

     The petition for review is DISMISSED IN PART for lack of

jurisdiction and DENIED IN PART.